



Exhibit 10.26
AMERIGAS PROPANE, INC.
SUMMARY OF DIRECTOR COMPENSATION






The table below shows the components of director compensation effective October
1, 2018. A director who is an officer or employee of the Registrant or its
subsidiaries is not compensated for service on the Board of Directors or for
service on any Committee of the Board.


 
Cash Component
Equity Component (1)
Annual Retainer


$80,000


$
85,000
 
Additional Annual Retainer for Presiding Director


$15,000


 
 
Additional Annual Retainer for Audit Committee Members (other than the
Chairperson)


$10,000


 
 
Additional Annual Retainer for Audit Committee Chairperson


$15,000


 
 
Additional Annual Retainer for the Compensation and Management Development
Committee Chairperson


$12,500


 
 
Additional Annual Retainer for the Corporate Governance Committee Chairperson


$12,500


 
 







______________
(1) Directors will receive a fixed value of phantom units representing AmeriGas
Partners, L.P. common units effective on a Director’s date of election or
re-election to the Board of Directors of AmeriGas Propane, Inc.